Case 2:17-cv-02517-JPM-tmp Document 181 Filed 11/14/19 Page1of1 PagelD 2834

Supreme Court of the United States
Office of the Clerk
Washington, DC 20543-0001

Scott S. Harris
Clerk of the Court

November 12, 2019 (202) 479-3011

 

 

FILED
Clerk Nov 14, 2019
United States Court of Appeals for the Sixth Circuit DEBORAH S. HUNT, Clerk
540 Potter Stewart U.S. Courthouse
100 East Fifth Street

Cincinnati, OH 45202-3988

Re: Erin J. Shepherd, et al.
v. Angela Studdard
No. 19-609
(Your No. 19-5084)
Dear Clerk:

The petition for a writ of certiorari in the above entitled case was filed on
November 8, 2019 and placed on the docket November 12, 2019 as No. 19-609.

Sincerely,
Scott S. Harris, Clerk
by

Michael Duggan
Case Analyst
